Case 6:18-cv-02184-CEM-LRH Document 126 Filed 05/14/20 Page 1 of 5 PageID 2057



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

    ALLSTATE INSURANCE COMPANY, an Illinois
    corporation; ALLSTATE FIRE AND CASUALTY
    INSURANCE COMPANY, AN Illinois corporation;
    ALLSTATE INDEMNITY COMPANY; an Illinois
    corporation; and ALLSTATE PROPERTY AND
    CASUALTY INSURANCE COMPANY, an Illinois
    corporation,

                    Plaintiffs,
                                                                   Civil Action No.
                                                                   6:18-cv-2184-ORL-41-LR1
                    v.

    AUTO GLASS AMERICA, LLC, a Florida limited
    liability company, and CHARLES ISALY, a citizen
    of Arizona,

                Defendant,
    __________________________________,

                          NON-PARTY OBJECTION TO
           PLAINTIFF’S SUBPOENA DUCES TECUM WITHOUT DEPOSITION
                     AND MOTION FOR PROTECTIVE ORDER

            Auto Glass Inspection Services, Inc., in accordance with Fed. R. Civ. P. 26(b)(3), Fed.

    R. Civ. P. 26(c), Fed. R. Civ. P. 26(g), Fed. R. Evid. 502, and §90.502, Fla. Stat., hereby

    objects to Plaintiff’s non-party Subpoena Deposition Duces Tecum served on Auto Glass

    Inspection Services on May 5, 2020, mere days before the date noticed in Plaintiff’s subpoena

    duces tecum of May 7, 2020. Auto Glass Inspection Services, Inc. objects to Plaintiff’s

    subpoena duces tecum without deposition and seeks a protective order pursuant to Fed. R.

    Civ. P. 26(c), and states:

            1.      The investigative reports that Plaintiff seeks to discover are work product.

    Gavin’s Ace Hardware, Inc. v. Federated Mut. Ins. Co., 2011 WL 5104476, 23 Fla. L. Weekly

    Fed. D 75, 2001 U.S. Dist. LEXIS 124625 *8 (M.D. Fla.)(“Both Florida state and federal


                                                  1
Case 6:18-cv-02184-CEM-LRH Document 126 Filed 05/14/20 Page 2 of 5 PageID 2058



    courts have held that under Florida law, discovery into an insurer's claims handling

    practices, policies, and protocols is impermissible in a breach of contract claim.”), citing

    Nationwide Ins. Co. of Fla. v. Demmo, 57 So. 3d 982 (Fla. 2d DCA 2011); see also Federal

    Express Corp. v. Cantway, 778 So. 2d 1052 (Fla. 4th DCA 2001).

           2.      Documents, reports, and videotapes generated by investigators hired to

    investigate an accident are protected from discovery by work product. Gavin’s Ace Hardware,

    Inc., 2001 U.S. Dist. LEXIS 124625 * 8; see also Travelers Indem. Co. v. Attorney’s Title Ins.

    Fund, Inc., 2015 U.S. Dist. LEXIS 151666 * 10-11, 2015 WL 6869365 (M.D. Fla.)(“… claims

    files are not discoverable when a breach of contract claim is at issue…”); see also

    Huet v. Tromp, 912 So. 2d 336 (Fla. 5th DCA 2005).

           3.      Work-up and evaluation files prepared by an insurance company’s claims

    file personnel are privileged work product. Salzbach v. Hartford Ins. Co., 2013 U.S. Dist.

    LEXIS 192766, *10-11 (M.D. Fla.) citing D'Aprile v. UNUM Life Ins. Co. of America,

    2010 U.S. Dist. LEXIS 95716, 2010 WL 3340197 *2 (M.D. Fla.)(holding "claims files are

    not discoverable when a breach of contract claim is at issue and before the Plaintiff either

    brings a bad faith claim or prior to the bad faith claim being ripe."); Kennedy v. Provident

    Life and Acc. Ins. Co., 2009 U.S. Dist. LEXIS 93387, 2009 WL 3048683 *2 (S.D. Fla.

    Sept. 18, 2009)("documents ... regarding the insurer's claims handling or general business

    practices are irrelevant to the issue of whether the insured is entitled to the coverage

    claimed."); State Farm Fire and Cas. Co. v. Valido, 662 So. 2d 1012, 1013 (Fla. 3d DCA

    1995)(finding claim files irrelevant on a dispute over coverage of an insurance policy);

    see also General Accident Fire & Life Assurance Corp. v Golding, 436 So. 2d 1108 (Fla. 4th

    DCA 1983)



                                                  2
Case 6:18-cv-02184-CEM-LRH Document 126 Filed 05/14/20 Page 3 of 5 PageID 2059



              4.      Claims file work product privilege extends to independent investigators hired

    by an insurer in assist in evaluating a claim. American Reliance Ins. Co. v Rosemont

    Condominium Home Owners Ass’n Inc., 671 So. 2d 250 (Fla. 3d DCA 1996).

              5.      Further, Auto Glass Inspection Services, Inc.’s information is considered

    trade secret or proprietary in nature.

              6.      Pursuant to Fed. R. Civ. P. 26(c)(1)(G), "[t[he court may, for good cause, issue

    an order to protect a party or person from annoyance, embarrassment, oppression, or undue

    burden or expense, including one or more of the following: . . . requiring that a trade secret or

    other confidential research, development or commercial information not be revealed or be

    revealed only in a specified way." US Connect, LLC v. Capital Solutions Bancorp LLC, 2014

    U.S. Dist. LEXIS 195846 *5 (M.D. Fla.).

              7.      Pursuant to        Fed. R. Evid. 501, in a civil case, "state law

    governs privilege regarding a claim or defense for which state law supplies the rule of

    decision." Id.

              8.      Therefore, the Court will look to Florida law relating to the privilege of

    a trade secret. Id.

               9.     Florida law provides protection for trade secrets in §90.506, Fla. Stat., which

    states:

              A person has a privilege to refuse to disclose, and to prevent other persons from
              disclosing, a trade secret owned by that person if the allowance of the privilege will
              not conceal fraud or otherwise work injustice. When the court directs disclosure, it
              shall take the protective measures that the interests of the holder of the privilege, the
              interests of the parties, and the furtherance of justice require. The privilege may be
              claimed by the person or the person's agent or employee.


    Id. *5, citing §90.506, Fla. Stat.



                                                     3
Case 6:18-cv-02184-CEM-LRH Document 126 Filed 05/14/20 Page 4 of 5 PageID 2060



           10.     Pursuant to §90.502, Fla. Stat., the owner of a trade secret has the privilege of

    refusing to disclose the secret and to prevent other persons from disclosing it, provided that

    nondisclosure will not conceal fraud or otherwise work injustice.

           11.     §688.002, Fla. Stat., part of Florida’s Uniform Trade Secrets Act, also

    defines “trade secret” as:

           688.002 Definitions. -
            "Trade secret" means information, including a formula, pattern, compilation,
           program, device, method, technique, or process that:
           (a) Derives independent economic value, actual or potential, from not being
           generally known to, and not being readily ascertainable by proper means by, other
           persons who can obtain economic value from its disclosure or use; and
           (b) Is the subject of efforts that are reasonable under the circumstances to
           maintain its secrecy.
    §688.02, Fla. Stat.

           12.     When a party asserts a trade secret privilege as a basis for withholding a

    document in discovery, the court must determine whether the information withheld

    constitutes a trade secret. US Connect, LLC, 2014 U.S. Dist. LEXIS 195846 *6, citing Del

    Monte Fresh Produce Co. v. Dole Food Co., 148 F. Supp. 2d 1322, 1324 (S.D. Fla. 2001).

           13.     If the information constitutes a trade secret, then the party seeking the

    information must show a reasonable necessity for the requested materials. US Connect,

    LLC, 2014 U.S. Dist. LEXIS 195846 *6, citing Del Monte Fresh Produce Co., 148 F. Supp.

    2d at 1324.

           14.     In this case, Auto Glass Inspection Services, Inc. derives an economic value

    from its information and from its information and its process not being generally known or

    readily accessible.




                                                  4
Case 6:18-cv-02184-CEM-LRH Document 126 Filed 05/14/20 Page 5 of 5 PageID 2061



           WHEREFORE, Auto Glass Inspection Services, Inc., respectfully requests that this

    Honorable Court grant quash Plaintiff’s subpoena duces tecum without deposition, grant

    Auto Glass Inspection Services, Inc.’s Motion for Protective Order, and grant such other

    relief as this Court deems just and necessary.

           AUTO GLASS INSPECTION SERVICES, INC.’S COUNSEL HEREBY

    CERTIFIES THAT Autoglass Inspection Services, Inc.’s counsel has, in good faith,

    conferred with Plaintiffs’ counsel in an effort to resolve the dispute without court action.

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent

    to Kevin Richardson Esquire, Stillo & Richardson, P.A., via e-portal service to all

    designated eservice email addresses including to eservices@emiliostillopa.com;

    stillorichardsonpa@yahoo.com, on this the 14th day of May.

                                          DUTTON LAW GROUP, P.A.
                                          P.O. Box 260697
                                          Tampa, Florida 33685
                                          Telephone: (813) 247-2222
                                          Service.rot@duttonlawgroup.com
                                          Attorneys for Auto Glass Inspection Services, Inc.

                                          Rebecca O’Dell Townsend
                                          REBECCA O’DELL TOWNSEND, ESQUIRE
                                          Florida Bar Number. 235090




                                                  5
